Citation Nr: 1827669	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-01 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss currently rated as noncompensable prior to October 31, 2016 and 10 percent thereafter.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This matter was previously before the Board in June 2017 and was remanded for further development.


FINDING OF FACT

Prior to October 31, 2016, audiological evaluations reflect that the Veteran's service-connected bilateral hearing loss has been manifested by no worse than Level II hearing impairment in the right ear and no worse than Level IV in the left ear.  From October 31, 2016, audiological evaluations reflect that the Veteran's service-connected bilateral hearing loss has been manifested by no worse than Level IV hearing impairment bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected bilateral hearing loss prior to October 31, 2016 and in excess of 10 percent thereafter have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.385, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four. 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id. 

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Simply stated, this means that while the Veteran may have hearing problems (this fact is not in dispute), whether he has hearing loss warranting compensation is based on certain objective criteria.  The only question is the degree of disability.  

Prior to October 31, 2016, the Veteran's service-connected hearing loss is assigned a noncompensable disability evaluation.  From October 31, 2016, the Veteran's service-connected hearing loss is assigned a 10 percent rating.  The Veteran contends his hearing loss is more severe than the currently assigned ratings.

The Veteran was afforded an examination for his hearing in March 2011.  The puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
30
40
75
LEFT
30
30
65
75

The average puretone threshold decibel loss was 45 dB in the right ear and 50 dB in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 in the left ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level II hearing acuity in the right ear and level II hearing acuity in the left ear.  Such designations equate to a noncompensable evaluation.  

The Veteran was afforded an examination for his hearing in September 2012.  The puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
25
45
75
LEFT
30
35
70
80

The average puretone threshold decibel loss was 44 dB in the right ear and 54 dB in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 in the left ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level II hearing acuity in the right ear and level IV hearing acuity in the left ear.  Such designations equate to a noncompensable evaluation.  

The Veteran had an examination for his hearing in November 2012.  The puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
35
75
LEFT
25
30
40
75

The average puretone threshold decibel loss was 40 dB in the right ear and 43 dB in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level I hearing acuity in the right ear and level I hearing acuity in the left ear.  Such designations equate to a noncompensable evaluation.  


The Veteran was afforded an examination for his hearing in July 2014.  The puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
60
80
LEFT
25
30
65
75

The average puretone threshold decibel loss was 53 dB in the right ear and 49 dB in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 in the left ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level II hearing acuity in the right ear and level II hearing acuity in the left ear.  Such designations equate to a noncompensable evaluation.  

The Veteran was afforded an examination for his hearing in December 2015.  The puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
55
80
LEFT
25
35
65
75

The average puretone threshold decibel loss was 50 dB in the right ear and 50 dB in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 98 in the left ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level I hearing acuity in the right ear and level I hearing acuity in the left ear.  Such designations equate to a noncompensable evaluation.  

The Veteran was afforded an examination for his hearing in November 2017.  
The puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
25
30
65
85
LEFT
30
35
65
75

The average puretone threshold decibel loss was 51 dB in the right ear and 51 dB in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 in the left ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level IV hearing acuity in the right ear and level IV hearing acuity in the left ear.  Such designations equate to a 10 percent disability evaluation.  

Accordingly, the competent evidence of record does not reflect that the Veteran's bilateral hearing loss warranted a compensable rating prior to October 31, 2016 or a rating in excess of 10 percent thereafter.  To the extent that the Veteran contends that his bilateral hearing loss is more severe than reflected by his current disability rating, the Board notes the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person, such as difficulty understanding conversation even with his hearing aids and having to turn the television volume up.  See Layno v. Brown, 6 Vet. App. 465 at 469.  

However, while the Veteran is competent to report his symptoms of a disability, he is not competent to opine on matters requiring medical knowledge, such as the severity of his hearing condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board attaches more probative weight to the medical records and clinical findings from the medical professionals who conducted the audiological testing rather than to the Veteran's lay witness statements.  Moreover, the assignment of disability ratings for hearing loss is primarily based upon a mechanical application of the rating criteria, as explained and applied in this decision.  In this case, the clinical evidence of record, when mechanically applied to the rating criteria, simply does not show that a compensable initial rating was warranted at any time during the appeal period.  Therefore, the claim for a compensable rating for bilateral hearing loss must be denied.

The Board has considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment, but they do not apply because the Veteran does not demonstrate an exceptional pattern of hearing impairment.  

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

Lastly, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the veteran or reasonably raised by the evidence of record).  

ORDER

An increased rating for bilateral hearing loss currently rated as noncompensable prior to October 31, 2016 and 10 percent thereafter is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


